DETAILED ACTION
This action is pursuant to the claims filed on December 19, 2018. Claims 1-11 are pending. A first action on the merits of claims 1-11 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gadsby et al. (hereinafter ‘Gadsby’, U.S. Pat. No. 4,852,571).
In regards to independent claim 1, 
a main electrode film (layer 22 is applied to sheet 20 as an ink, i.e. carbon and/or graphite contained in an appropriate binder to form an evaporated metal film to bond to the sheet 20 (base), thus meeting claim 2-4, 6); 
a nonpolarizable electrode film disposed on one surface of the main electrode film (silver/silver chloride layer 24); 
a conductive gel film disposed on an opposite surface of the nonpolarizable electrode film from the main electrode film (layer 25 is an ionically conductive, synthetic adhesive layer, col. 3, ln. 32-33); 
the nonpolarizable electrode film being constituted by an electrode film that contains supported silver chloride, the supported silver chloride including (i) a support and (ii) silver chloride supported on the support (col. 3, ln. 12-30: the silver/silver chloride layer 24 is applied to layer 22 as an ink with silver and silver chloride particles within a binder to form an evaporated metal film to bond to the layer 22). 
In regards to claim 7, Gadsby discloses a protective film dispose don an opposite surface of the main electrode film from the nonpolarizable electrode film (sheet 20 in Fig. 1).
In regards to claim 8, Gadsby discloses a release film disposed on an opposite surface of the conductive gel film from the nonpolarizable electrode film (sheet 30 in Fig. 3; col. 3, ln. 36-40).
In regards to claim 10, Gadsby discloses a lead wire having one end thereof electrically connected to the main electrode film (wire 16 or 34 in Figs. 1 & 7). 
In regards to claim 11, Gadsby discloses a method of forming a bioelectrode, comprising the steps of:
forming a main electrode film (forming layer 22 in Fig. 2; col. 3, ln. 6-12);

forming a conductive gel film on an opposite surface of the nonpolarizable electrode film from the main electrode film (forming layer 26 in Fig. 2; col. 3, ln.32-33), 
the nonpolarizable electrode film being constituted by an electrode film that contains supported silver chloride, the supported silver chloride including (i) a support and (ii) silver chloride supported on the support (col. 3, ln. 12-30: the silver/silver chloride layer 24 is applied to layer 22 as an ink with silver and silver chloride particles within a binder to form an evaporated metal film to bond to the layer 22). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Gadsby as applied to claim 1 above and further in view of Takaki et al. (hereinafter ‘Takaki’, U.S. PGPub. No. 2003/0088239).
In regards to independent claim 5, Gadsby discloses the invention substantially as claimed in claim 2/1 and discussed above. 
However, Gadsby does not discloses wherein the metal film is composed of silver. 
Takaki teaches providing an electrode (electrodes 30 & 40 in Fig. 2B) comprising first and second layers, wherein the first layer is formed from silver-carbon ink carried on a substrate and the second layer of silver-silver chloride ink carried on the first layer similar to the arrangement of Gadsby ([0050]). Takaki teaches that a conductive layer formed by silver-carbon ink creates a lower resistance as compared with  aconductive layer formed by carbon ink ([0054]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to modify the carbon ink which forms the metal film with a silver-carbon ink as taught by Takaki, thereby arriving at the claimed invention. As doing so reduces the resistance of the electrode which would predictably reduce noise within the biopotential signals ([0054]).
Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Gadsby as applied to claim 1 above and further in view of Tabuchi et al. (hereinafter ‘Tabuch’, U.S. Pat. No. 4,270,543).
In regards to claim 9, Gadsby discloses the invention substantially as claimed in claim 1 and discussed above. 
However, Gadsby does not disclose that the support is silica.
Tabuchi teaches providing a silver-silver chloride layer composition which contains silver grains, silver chloride grains, and glass frits to provide a more durable electrode conductive paste (abstract, col. 3, ln. 27-43: glass frit can be silica). Given that Gadsby is silent as to the materials which form the binder, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate additional glass frit such as silica as taught by Tabuchi so as to provide a more durable electrode conductive paste (abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        3/11/2022